TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-16-00007-CV



                                      In re Richard Dale Reed


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                              MEMORANDUM OPINION


                In this original proceeding, relator Richard Dale Reed asks this Court to compel

respondent Vincent Harding, Chair of the Travis County Democratic Party, to de-certify the

application of Gary Allan Cobb, real party in interest, to appear on the general primary election ballot

in the upcoming election for District Attorney of the 53rd Judicial District. See Tex. R. App. P. 52.8.

Reed, who is also a Democratic primary candidate for the same District Attorney position, contends

that public documents conclusively establish that Harding should reject Cobb’s application because

it does not comply with the requirements as to form, content, and procedure that the application must

satisfy for the candidate’s name to be placed on the ballot. See Tex. Elec. Code § 141.032. To apply

to be on the ballot for this particular office, an applicant must either pay a $1,250 filing fee or submit

a petition containing signatures from 500 registered voters in support of the applicant’s appearing

on the ballot. Id. §§ 172.021(b). .024, .025. Reed asserts that 194 of the 679 signatures obtained by

Cobb are invalid and that therefore Cobb’s petition contains only 485 valid signatures.

                After reviewing the petition, the responses, and the record provided, we conclude that

the challenges advanced by Reed present either (1) fact issues beyond our proper purview to resolve
or (2) facial challenges that, if meritorious, would ultimately fail to conclusively demonstrate the

legal invalidity of a sufficient number of Cobb’s signatures to entitle Reed to relief. Consequently,

Reed has not shown himself entitled to the mandamus relief he seeks, and we deny the petition for

writ of mandamus. See Tex. R. App. P. 52.8(a). In light of this ruling, we also dismiss as moot

Reed’s accompanying motion for temporary relief. See id. R. 52.10.



                                              __________________________________________
                                              Cindy Olson Bourland, Justice

Before Chief Justice Rose, Justices Pemberton and Bourland

Filed: January 11, 2016




                                                 2